Citation Nr: 1520027	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-42 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for endometriosis.  

2.  Entitlement to service connection for pelvic adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from May 1997 to July 1997, from September 1998 to February 1999, and from March 2005 to April 2006.  The Veteran also had additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  During the appeal, the Veteran testified at a hearing before a Decision Review Officer at the RO in August 2010 and at a videoconference hearing before a Veterans Law Judge in May 2013.  The Veteran accepted the videoconference hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  The judge who presided over the hearing is no longer with the Board.  In a March 2014 letter, the Veteran was notified of that fact and afforded the choice of appearing at another hearing before a current member of the Board.  The Veteran did not elect to appear at another hearing.  Therefore, a remand for a new hearing is not necessary in this case.  

The Board notes that the issues identified above were previously adjudicated as a single issue.  However, given the medical evidence of record, the Board has broadened its consideration accordingly.

This case was previously before the Board, most recently in May 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.   


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with endometriosis, confirmed by laparoscopy, during the pendency of the claim.  

2.  Pelvic adhesions, which existed prior to active service, were at least as likely as not aggravated beyond their natural progression during active service.


CONCLUSIONS OF LAW

1.  Endometriosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Pre-existing pelvic adhesions were aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The Board finds that the Veteran was provided adequate notice in response to her claims.  The record shows that the Veteran was mailed a letter in March 2007 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claims.

Also, the Veteran has been afforded adequate assistance in response to her claim.  Her service treatment records (STRs) and VA and private post-service treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b) (2014).  

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004);  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (2014); 38 C.F.R. § 3.306(a) (2014). 

The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and after to service. 38 U.S.C.A. § 1153 (2014); 38 C.F.R. § 3.306 (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that her endometriosis and pelvic adhesions were aggravated by her service.  Review of the STRs shows that the Veteran was afforded an entrance examination in February 1997.  At that time, the Veteran was noted to have had a right ovarian cyst operated upon when she was 12 years old.  It can reasonably be assumed that the Veteran developed abdominal scar tissue as a result of her surgical procedure.  However, the STRs are silent for complaints of, treatment for, or symptoms of endometriosis during either the Veteran's first or second period of active service.  Additionally, the STRs are silent for any complaints that could be associated with problems with pelvic adhesions during either her first or second period of active service.   

Prior to entering active service in 2005, the Veteran reported that she had begun to experience severe pelvic pain in 2002.  She was diagnosed with endometriosis at that time as an explanation for her symptoms.  Following treatment, the symptoms did not abate, and, in May 2002, she underwent a diagnostic laparoscopy with adhesiolysis.  The Veteran submitted documentation of her May 2002 surgery.  A review of the May 2002 surgical report shows that the Veteran was found to have a normal pelvis and a large bowel adhesion at the time of her surgery.  There was no diagnosis of endometriosis made at that time as there was no evidence of adhesions or changes consistent with endometriosis found during the surgical procedure.  However, the Veteran was noted to have a small amount of adhesions of the sigmoid colon to the left of the pelvic side wall and that the adhesions were taken down with dissection.  Follow-up records show that the Veteran recovered from her surgery without incident.  

Following her entrance into active service in March 2005, the Veteran was seen in May 2005 for complaints of pelvic pain.  At that time, the Veteran was started on Ponstel, an anti-inflammatory medication, and an oral contraceptive pill in an effort to alleviate her symptoms.  At that time, the Veteran also underwent a pelvic echogram, the results of which were noted to be "essentially normal."  The Veteran returned to medical in August 2005 with reports of continued pelvic pain.  At that time, the Veteran was started on Lupron in a further effort to alleviate her symptoms through medication management.  In September 2005, the Veteran underwent an abdominal computed tomography (CT) scan, which revealed that her right ovary was sitting relatively high.  When the Veteran's pelvic pain did not abate, she underwent a diagnostic laparoscopy in December 2005.  At that time, the Veteran was found to have pelvic adhesions that were pulling on the ovarian ligaments, bilaterally.  The adhesions were released at that time and the ovaries were returned to their normal position.  She was not diagnosed with endometriosis as there was no evidence of endometriosis found during the surgical procedure.  Follow-up treatment notes show that the Veteran recovered from her surgery without incident and was discharged from active service shortly thereafter.  

Post-service medical records show that the Veteran has continued to experience difficulty with pelvic adhesions and that she underwent additional diagnostic laparoscopies in 2007 and 2010.  There is no evidence showing that she was found to have evidence of endometriosis during either post-service surgical procedure.  

In May 2007, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had undergone laparoscopic surgery in 2002, 2005, and 2007 to assess endometriosis with adhesions.  It was noted that the Veteran had a history of endometriosis that was confirmed by laparoscopy; however, the date of the confirmatory laparoscopy was not noted.  The examiner confirmed the diagnosis of endometriosis, by history only.  The examiner opined that it was less likely as not that the Veteran's endometriosis was aggravated by her active service.  In this regard, the examiner noted that there was no logical reason to support the finding that military service, and the duties required therein, could be implicated as an aggravating factor for the Veteran's condition. 

The Board finds the May 2007 diagnosis of endometriosis made by the VA examiner to be inadequate.  In this regard, the diagnosis is not supported by any of the other evidence of record.  Further, while the examiner noted that the finding of endometriosis was confirmed by laparoscopy, the examiner did not specifically note the date of such surgery.  The Board acknowledges that it has been noted on several post-laparoscopy surgical notes that the Veteran did not found to have endometriosis.  Therefore, the diagnosis is not sufficient to establish the presence of a current disability in this case.  

In December 2012, the Veteran's claims file was sent to the VA Medical Center for review and a medical opinion.  Based on a thorough review of the record, the examiner found that the Veteran did not have endometriosis.  In this regard, the examiner noted that the Veteran had three separate laparoscopies (2002, 2005, and 2007) and that at no time was she found to have any visual evidence of endometriosis.  It was specifically noted in all of the operative reports that there was no evidence of endometriosis.  With regard to the Veteran's adhesions, the examiner opined that they did not appear to have been truly aggravated by military service beyond their natural progression.  In this regard, the examiner noted that the Veteran had an ovarian cyst as a child and that, while it was difficult to read the entrance examiner's handwriting, she may have also been noted to have "adhesions" at entrance.  Regardless, the examiner noted that the Veteran continued to have ongoing and recurring chronic pelvic pain with no specific etiology.  The examiner noted that, despite the cyst noted at entry, based on all the information in her claims file, the Veteran appears to have had a natural progression of her disease due to the typical presentation of her adhesions and chronic pelvic pain.  

In July 2014, the Veteran was afforded another VA examination.  At that time, the examiner found that the Veteran's pelvic pain was not truly aggravated beyond the natural progression by her active service.  In this regard, the examiner noted that it appeared that her chronic pelvic pain and pelvic adhesions progressed in a natural fashion, consistent with that type of pelvic disease.  The examiner noted that even though the Veteran took Ponstel and Lupron during service, her pelvic pain waxed and waned which does not represent a true aggravation and that it continued along a natural course.  The examiner noted that the use of the word "typical" in the December 2012 opinion referred to the natural progress of the disease.  However, the examiner did note that it was not possible to determine whether the actual pelvic adhesions were progressively worsened unless serial laparoscopies were performed, which would not be ethical to do.  

The Board finds that the December 2012 and July 2014 VA examination and opinion reports, when read in together, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there is no medical opinion of record to the contrary.  Thus, those VA examination and opinion reports are the most probative evidence of record.

While the Veteran is competent to report symptoms of pelvic pain, she is not competent to make a diagnosis of endometriosis, especially one confirmed by laparoscopy, as that requires medical testing and expertise that is outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose herself with endometriosis.  

With regard to the Veteran's claims of entitlement to service connection for endometriosis, for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of endometriosis, and the December 2012 VA examiner affirmatively stated that the Veteran did not have such a diagnosis. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for endometriosis and entitlement to service connection is not warranted for that disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's pelvic adhesions, the evidence does show that the Veteran had abdominal surgery while in active service, thus creating additional abdominal scar tissue, and the July 2014 VA examiner found that it would be impossible to determine whether the actual pelvic adhesions were progressively worsened during active service.  
Accordingly, the Board finds that evidence for and against the claim of entitlement to service connection for pelvic adhesions is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for pelvic adhesions is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for endometriosis is denied.  

Entitlement to service connection for pelvic adhesions is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


